Citation Nr: 0502365	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-26 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
degenerative arthritis of the cervical spine.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) and hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from April 1979 
to April 1982.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2001 RO decision which, in pertinent part, 
denied an increase in a 10 percent rating for service-
connected degenerative arthritis of the cervical spine, and 
also denied service connection for GERD and hiatal hernia.  

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claims for an increased rating and 
service connection.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Thus, the appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran seeks a rating higher than 10 percent for his 
service-connected degenerative arthritis of the cervical 
spine, and also seeks service connection for GERD and hiatal 
hernia.  In written argument submitted to the Board in 
November 2004, the veteran's representative has requested 
that VA examinations be provided to the veteran regarding 
both disabilities, and for the reasons indicated below the 
Board agrees.  

Regarding the veteran's service-connected degenerative 
arthritis of the cervical spine, the Board notes that the 
veteran's last VA examination regarding such disability was 
in January 2001.  The veteran has asserted that this 
condition has become worse since this examination, and has 
requested, along with his representative, that a current 
examination be provided.  The claims file also indicates that 
he has undergone surgery in connection with this condition 
since his last examination.  

Additionally, the Board notes that the regulations regarding 
rating spine disabilities have been revised since the last 
examination, effective September 26, 2003, and the veteran 
has not been provided with an examination which addresses the 
new criteria.  See 68 Fed.Reg. 51454-51457 (2003).  In view 
of the above, the Board finds that a current VA examination 
should be given to ascertain the current severity of the 
condition.

Regarding the claim for service connection for GERD and 
hiatal hernia, the veteran's representative has requested and 
the Board also finds that a VA examination should be provided 
for this disability.  The Board notes that the veteran's 
service medical records reflect treatment for stomach 
problems during service.  A VA examination given in February 
2001 diagnosed GERD and hiatal hernia, but failed to address 
the etiology of the condition.  

A VA examination given in March 2001 addressed the etiology 
of the condition, but did not provide any supporting medical 
rationale for the conclusion and was deemed to be 
insufficient for evaluation purposes by the RO.  The RO 
requested another examination to provide such supporting 
rationale, and an examination was given in August 2001.  
However, as testing conducted in connection with this 
examination did not find GERD or hiatal hernia, no 
etiological opinion was provided.  

The Board notes that medical evidence of record subsequent to 
the August 2001 VA examination suggests the presence of both 
GERD and hiatal hernia.  In light of this, along with the 
veteran's complaints of stomach problems during service, the 
Board finds that a current VA examination should be given 
which addresses the existence and etiology of GERD and hiatal 
hernia.

The Board must also note that the veteran has indicated that 
he received recent medical treatment from a number of 
providers in connection with his degenerative arthritis of 
the cervical spine.  Specifically, in a statement dated in 
March 2004, he reported that he had seen several physicians 
recently, including specialists, who agreed that one of his 
conditions (Arnold Chiara Malformation) could have developed 
as a result of his cervical spine disability.  It does not 
appear that records from such treatment have been associated 
with the claims file.  As decisions of the Board must be 
based on all of the evidence that is known to be available, 
such records should be obtained prior to further adjudication 
of the claim.  38 U.S.C.A.  § 5103(A) (West 2002).  Any 
updated treatment records regarding GERD and hiatal hernia 
should also be obtained.

Accordingly, the Board has no alternative but to defer 
further appellate consideration of the claims and this case 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC for the following actions:
  
1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. 
§ 3.159).  The RO should also ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should contact the veteran and 
ask him to identify all sources of VA and 
non-VA treatment for a cervical spine 
disability and GERD/hiatal hernia from 
his separation from service in 1982 to 
the present.  The RO should then obtain 
copies of the related medical records 
that are not already in the claims 
folder.

3.  Thereafter, the veteran should 
undergo a VA examination to determine the 
current severity of his service-connected 
degenerative arthritis of the cervical 
spine.  The claims folder should be 
provided to and reviewed by the examiner.  
The examiner should report all signs and 
symptoms necessary for evaluating the 
disorder under the old and new rating 
criteria for spine disorders.  All 
findings, and the reasons and bases 
therefore, are to be set forth in a 
clear, comprehensible, and legible manner 
on the examination report.  Appropriate 
ranges of motion are to be set forth with 
reference to normal or full ranges of 
motion.

4.  Thereafter, the RO should have the 
veteran undergo a VA examination, with 
medical opinion, on the nature and 
etiology of his current stomach problems, 
to specifically include GERD and hiatal 
hernia.  The claims folder should be 
provided to and reviewed by the examiner.  
All current stomach problems should be 
diagnosed.  Based on examination 
findings, review of historical records, 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of any current 
stomach problem found (if any), including 
the likelihood that any current stomach 
problem is related to the veteran's 
military service from April 1979 to April 
1982.

5.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
on appeal.  If the claims are denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




